ORDER.
The Board of Commissioners of the Idaho State Bar having on June 2, 1927, filed herein a record of certain proceedings had by it in the above-entitled matter, accompanied by the following order of the board:
"It is ordered and adjudged (on the approval thereof by the supreme court of the state of Idaho), that the certificate of admission to practice law in the supreme court of the state of Idaho issued to John S. Codding on the 26th day of June, 1926, be and the same hereby is canceled and held for naught, and the name of the said John S. Codding be and the same hereby is stricken from the roll of attorneys of the state of Idaho, and his license to practice is revoked and annulled and he is precluded from this time forward from practicing as an attorney or counselor in all of the courts of the state of Idaho."
No petition for a review of said proceedings having been filed with the clerk of this court by or on behalf of said John S. Codding, and more than thirty days having expired since the filing of said record and order, —
It is therefore hereby ordered, that the name of the said John S. Codding be and the same hereby is stricken from the roll of attorneys and counselors of the supreme court of the state of Idaho, and that he be and hereby is precluded from practicing as such attorney or counselor in all the courts of the state of Idaho, and that his license to practice be, and hereby is, canceled, revoked and annulled.
 *Page 1